Per Curiam.
The petitioner wife, Betty Marie Kunzie, appeals from the decree dissolving her marriage to the respondent husband, Edward George Kunzie, on the bases that the trial court erred in its property division, in failing to award alimony, and in the amount of the attorney fee awarded to her. Having reviewed the record de novo as we are required to do, we conclude that the trial judge did not abuse his discretion in any regard.
Accordingly, the judgment of the district court is affirmed.
Affirmed.